 Case 21-10327-elf        Doc 71-27    Filed 04/07/21 Entered 04/07/21 17:04:33               Desc
                                      COS Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
--------------------------------------------------------------X
                                                                     :
   IN RE:                                                            : CASE NO.: 21-10327-ELF
                                                                     :
                                                                     : CHAPTER: 11
   LEWISBERRY PARTNERS, LLC,                                         :
                                                                     : HON. ERIC L. FRANK
                                                                     :
   Debtor.                                                           :
                                                                     :
                                                                     :
                                                                     :
                                                                     :
-------------------------------------------------------------------X

                                CERTIFICATE OF SERVICE

The undersigned states that he/she is over 18 years of age and employed by the firm of Friedman
Vartolo, LLP, attorneys for Fay Servicing LLC as servicer for U.S. Bank National Association,
not in its individual capacity but solely as trustee of the HOF Grantor Trust I. The undersigned
further certifies that she/he caused to be served a true and correct copy the Opposition to
Debtor’s Continued Use of Cash Collateral and Notice of Cross Motions to Disburse Proceeds
from Sale of Real Estate and for Relief from Automatic Stay and Request for Expedited hearing,
Reduced Notice Period and Limited Notice upon the following by first class United States mail,
postage prepaid upon the following at the addresses noted on the attached Service List on the
date noted hereinbelow:
Date: April 7, 2021

                                             By: /s/ Lorraine Gazzara Doyle
                                             Lorraine Gazzara Doyle, Esquire
                                             FRIEDMAN VARTOLO LLP
                                             Fay Servicing, LLC as servicer for U.S. Bank
                                             National Association, not in its individual capacity
                                             but solely as trustee of the HOF Grantor Trust I its
                                             successors and assigns
                                             85 Broad Street, Suite 501
                                             New York, New York 10004
                                             T: (212) 471-5100
                                             F: (212) 471-5150
                                                19
 Case 21-10327-elf      Doc 71-27      Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                                      COS Page 2 of 2




SERVICE LIST

Lewisberry Partners LLP
c/o Richard Puleo
27 Nutt Road
Phoenixville, PA 19460


Lewisberry Partners LLP
c/o Edmond M. George, Esquire
Michael D. Vagnoni, Esquire
Obermayer, Rebmann, Maxwell & Hippel, LLP
Centre Square West
1500 Market Street, Suite 3400
Philadelphia, PA 19102
Attorneys for Debtor

Dave P. Adams, Esquire
United States Trustee
Office of the United States Trustee
200 Chestnut Street, Suite 502
Philadelphia, PA 19106




                                             20
